Christianson, Ch. J.
(concurring specially). Our statute provides that the payment of death benefits by a fraternal benefit society “shall be confirmed (confined) to wife, husband, relative by blood to the fourth degree, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepchildren, children by legal adoption or to a person or persons dependent upon the member.; provided, that if after the issuance of the original certificate the member shall become dependent upon an incorporated charitable institution, he shall have the privilege with the consent of the society to make such institution his beneficiary. Within the above restrictions, each member shall have the right to designate his beneficiary, and from time to time have the same changed in accordance with the laws, rules, and regulations of the society, and no beneficiary shall have or obtain any vested interest in the said benefit until the same has become due and payable upon the death of the said member; provided, that any society may, by its laws, limit the scope or beneficiaries within the above classes.” Comp. Laws 1913, § 5063.
*479The facts relating to what was done by the insured to effect a change of beneficiary in the benefit certificate in controversy are fully set forth in the principal opinion prepared by Mr. Justice Grace. It will be observed that the insurer, the Grand Lodge of the Ancient Order of United Workmen of North Dakota, has raised no objection whatever to the mode in which the insured indicated his intention to change the beneficiary, but has signified its entire willingness that the money be paid over to the plaintiff as such beneficiary, in the event the court finds that he is entitled to receive it. While the question is not wholly free from doubt, I am inclined to the view that under the facts in this case the plaintiff, in equity, should be deemed to be the owner of the fund in controversv.